DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 3, have been considered but are moot in view of the new grounds of reject set forth below.
In regards to the applicant’s arguments in regards to the claim interpretation under 35 USC 112f, the arguments are persuasive and the claim interpretation under 35 USC 112f is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shi US PG-Pub(US 20210151170 A1) in view of Vija US PG-Pub(US 20140270443 A1) in view of Obrzut US PG-Pub (US 20200113529 A1) in view of Heidari et al. US PG-Pub (US 20190223728 A1).
Regarding Claim 9, Shi teaches a computer-implemented method for automatically classifying emission tomographic images, the method comprising: receiving a plurality of original images and a plurality of class labels designating each original image with one of a plurality of classifications(¶[0066] The model training module 430 may be configured to generate the determination model by training a preliminary determination model based on the extracted feature and the label of each of the plurality of medical images (e.g., the sample medical images). [0067], the determination module 420 and the model training module 430 may be combined as a single module configured to both determine the information of the medical image(s) and generate the determination model. As another example, the obtaining module 510 may be divided into two units. One of the two units may be configured to obtain the medical image of the target object, and the other one of the two units may be configured to obtain the sample medical images for training the determination model. The examiner interprets that the training module is receiving a plurality of medical images to generate a determination model that assigns a label the medical image for classification.), that describe any non-uniformities are present in the original image (¶[0099] The determination model may determine whether the artifact in the medical image affects recognition of the tissue feature, or the degree that the artifact affects the recognition of the tissue feature based on the inputted feature. The examiner interprets non-uniformities to be if there are artifacts present in the image and the prior art is determine if there are artifacts affecting the recognition of the tissue feature.).
performing one or more geometric transformations on the generated images to yield a plurality of transformed images(¶[0086], the preprocessing may further include other processes, and the present disclosure is not intended to be limiting. For example, the preprocessing may also include a geometric transformation, an image enhancement, an image smoothing, or the like. The examiner interprets that the medical images are being geometrically transformed for processing.); training a multi-layer convolutional neural network (CNN) (¶[0097], the processing device 120 may determine whether each of the blocks has the artifact. In some embodiments, the neural network model may include but is not limited to, a Visual Geometry Group (VGG) Network model, an Inception NET model, a Fully Convolutional Networks (FCN) model, a Segmentation Network (SegNet) model, a DeepLab model, a Mask-RCNN (a Mask-Region Convolutional Neural Networks or a Mask-Convolutional Neural Network) model, etc. The examiner interprets that the prior art suggests that the neural network can be a multi-layer convolutional neural network.) using the sub-sampled images and the class labels to classify input images as corresponding to one of the possible classifications (¶[0066] The model training module 430 may be configured to generate the determination model by training a preliminary determination model based on the extracted feature and the label of each of the plurality of medical images (e.g., the sample medical images) ¶[0152], the determination model may determine that the medical image may have two types The two types of the medical image may include “no effective” and “effective”, and the label of the sample medical images may be the two types. A label of a sample medical image which may have no artifact or the artifact may not affect recognition of the tissue feature may be “no effective”, and a label of a sample medical image which may have the artifact and the artifact may affect the recognition of the tissue feature may be “effective”. The examiner interprets that the prior art is training the determination model using sampled images and the associated label.)identifying a plurality of weights corresponding to the trained CNN and using the weights to create a deployable version of the CNN(¶[0110], the deep learning model may include a neural network model. 
Shi does not explicitly teach utilizing a data generator to create a plurality of generated images based on the original images, wherein (i) the data generator shuffles the original images and (ii) the number of generated images is greater than the number of original images; applying a binomial sub-sampling operation to the transformed images to yield a plurality of sub-sampled images for each original image.
VIja teaches a utilizing a data generator to create a plurality of generated images based on the original images, wherein (i) the data generator shuffles the original images and (ii) the number of generated images is greater than the number of original images; applying a binomial sub-sampling operation to the transformed images to yield a plurality of sub-sampled images for each original image (¶[0018] However, it is impractical or impossible to repeat the identical measurement K times, especially for a patient and keeping all other variables constant. To overcome this issue, bootstrapping or binomial subsampling consistent with the Poisson statistics is used to generate K realizations on a computer. One or a few acquisitions from the patient are used to create the simulated data, which is then based on the actual data. Using that simulated data of many sets, a larger image ensemble is created. The examiner interprets the prior art is performing bootstrapping to generate more image data of a patient and it uses the original data to randomly generate simulated data of many sets to use to determine error.) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Vija to Shi in order to use a data generator to create more data and perform binomial 
Shi and Vija do not explicitly teach the original images obtained via a scanner comprising a collimator and wherein the plurality of original intrinsic flood images were acquired without the collimator and without energy, spatial, or sensitivity correction for the scanner.
Obrzut teaches the original images obtained via a scanner comprising a collimator. [0006], an imaging system includes a radioactive source configured to emit gamma ray photons in certain directions toward a sample, a collimator including randomly distributed materials within a medium through which gamma rays from the sample pass at different angles, and a compressive sensing reconstruction hardware configured to perform a compressive sensing reconstruction algorithm to reconstruct the gamma rays from the sample as an image.)
wherein the plurality of original intrinsic flood images were acquired without the collimator and without energy, spatial, or sensitivity correction for the scanner. [0023] The CSA camera system implemented based on some embodiments of the disclosed technology may achieve a high sensitivity and spatial resolution. When comparing the sensitivity of the CSA with a parallel hole collimator (PHC) by performing extrinsic and intrinsic floods using a Digirad Ergo gamma camera, the CSA camera system implemented based on some embodiments of the disclosed technology allows for collection of over six hundred times more gamma rays than the PHA system over the same time period. If the CSA camera system can achieve comparable resolution to PHA system, this would represent a great increase in efficiency, potentially allowing for ultra-low dose molecular breast imaging. The examiner interprets the prior art is obtaining a plurality of extrinsic and intrinsic flood images and in ¶[0034] mentions the collimator of the MBI system can be replaced with a compressive sensing absorber in order to generate the intrinsic flood image.) 

However the combination of Shi, Vija and Obrzut do not explicitly teach wherein the sub-sampled images are shuffled during training of the CNN;
Heidari teaches wherein the sub-sampled images are shuffled during training of the CNN (¶[0176], Twenty-two of the image volumes were co-registered with histopathological labels and thus were usable for training and validation of the CNN. Of the 22 image volumes 30% or approximately 6 volumes were used for training and the remaining 70% was used for validation. The 6 training data set volumes included 2 volumes of healthy, dysplastic and malignant oral cancer images. Both the training and validation OCT B-scan images were randomly shuffled and loaded into data structures that could then be used to train the CNN in MATLAB. The examiner interprets that the sampled images are shuffled during the training of the CNN.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Shi, Vija and Obrzut with Heidari in order to shuffle the images during the training of the CNN. One skilled in the art would have been motivated to modify Shi, Vija and Obrzut in this manner in order to improve the sensitivity and specificity of a classification network. (Heidari, ¶[0013])
Regarding Claim 10, the combination of Shi, Vija, Obrzut and Heidari teaches the method of claim 9, wherein the class labels include a good flood label indicating an absence of non-uniformities in an image and a bad flood label indicating a presence of one or more non-uniformities(Shi, ¶[0152] As mentioned above, the determination model may determine that the medical image may have two 
Regarding Claim 11, the combination of Shi, Vija, Obrzut and Heidari teaches the method of claim 9, wherein the class labels include: a good flood label indicating an absence of non-uniformities in an image, and a plurality of bad flood labels each describing non-uniformities in the image. (Shi, ¶[0152] As mentioned above, the determination model may determine that the medical image may have two types The two types of the medical image may include “no effective” and “effective”, and the label of the sample medical images may be the two types. A label of a sample medical image which may have no artifact or the artifact may not affect recognition of the tissue feature may be “no effective”, and a label of a sample medical image which may have the artifact and the artifact may affect the recognition of the tissue feature may be “effective”. The examiner interprets that if the image doesn’t contain an artifact then the label will be “no effective”(Good label) and if it does contain an artifact the label will be “effective” (bad label))
Regarding Claim 14, the combination of Shi, Vija, Obrzut and Heidari teaches the method of claim 9, wherein each of the sub-sampled images has identical probability distribution as the original intrinsic flood images (Vija, ¶[0020] The selection of .eta..sub.i is repeated R times within the given interval and based on an underlying probability distribution that could be uniform or normally distributed. This is akin to the realization in the example of the isotope decay, where the decay has a known distribution (i.e., is a Poisson process). Regardless of the underlying distribution, the resulting 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Vija to Shi, Obrzut and Heidari in order to use have an identical probability distribution as the original image. One skilled in the art would have been motivated to modify Shi, Obrzut and Heidari in this manner in order to simulate different data from one or more actual measures of the data. (Vija, ¶[0018])
Regarding Claim 15, the combination of Shi, Vija, Obrzut and Heidari teaches the method of claim 9, wherein each of the sub-sampled images has a distinct number of counts per image (Vija, [0053], A multitude of sample emissions or counts are generated using Bootstrapping or binomial subsampling to create a multitude of noisy realizations. A random number generator or filter following a Poisson or other distribution determines counts to use for each detector and view angle. The detected count is input to the generator, with the output being a randomized value with the Poisson distribution centered over the input value. This process is performed multiple times for each of the counts, resulting is a plurality of different realizations of the possible sets of counts (e.g., detected emissions) used for reconstruction. Noise data d.sup.r.sub.i at the r'th realization and i'th pixel is created. The examiner interprets that each image being sampled has the same number of counts which the random number generates a distinct number of counts for sampling.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Vija to Shi, Obrzut and Heidari in order to use distinct number of counts per image. One skilled in the art would have been motivated to modify Shi, Obrzut and Heidari in this manner in order to simulate different data from one or more actual measures of the data. (Vija, ¶[0018])
Regarding Claim 16, Shi teaches a system for computer-implemented method for automatically classifying emission tomographic images, the system comprising: a memory unit storing a plurality of original images and a plurality of class labels designating each original image as belonging to one of a plurality of possible classifications ([0052] The storage device 150 may be configured on a device having a storage function. The storage device 150 may store data collected from the imaging device 110 (e.g., a medical image captured by the imaging device 110) and/or various data generated during the operation of the processing device 120 (e.g., a feature of the medical image, a model parameter, etc.). [0066] The model training module 430 may be configured to generate the determination model by training a preliminary determination model based on the extracted feature and the label of each of the plurality of medical images (e.g., the sample medical images). The examiner interprets that the storage device described in the prior art is storing image data and also data generated during the operation of the processing device and in ¶[0066] mentions that the images are being labeled with a classification.); an image processing computer configured to: perform one or more geometric transformations on the generated images to yield a plurality of transformed images(¶[0086], the preprocessing may further include other processes, and the present disclosure is not intended to be limiting. For example, the preprocessing may also include a geometric transformation, an image enhancement, an image smoothing, or the like. The examiner interprets that the medical images are being geometrically transformed for processing.); and train a multi-layer convolutional neural network (CNN) (¶[0097], the processing device 120 may determine whether each of the blocks has the artifact. In some embodiments, the neural network model may include but is not limited to, a Visual Geometry Group (VGG) Network model, an Inception NET model, a Fully Convolutional Networks (FCN) model, a Segmentation Network (SegNet) model, a DeepLab model, a Mask-RCNN (a Mask-Region Convolutional Neural Networks or a Mask-Convolutional Neural Network) using the sub-sampled images and the class labels to classify input images as corresponding to one of the plurality of classifications(¶[0066] The model training module 430 may be configured to generate the determination model by training a preliminary determination model based on the extracted feature and the label of each of the plurality of medical images (e.g., the sample medical images) ¶[0152], the determination model may determine that the medical image may have two types The two types of the medical image may include “no effective” and “effective”, and the label of the sample medical images may be the two types. A label of a sample medical image which may have no artifact or the artifact may not affect recognition of the tissue feature may be “no effective”, and a label of a sample medical image which may have the artifact and the artifact may affect the recognition of the tissue feature may be “effective”. The examiner interprets that the prior art is training the determination model using sampled images and the associated label.).
Shi does not teach randomly generate a plurality of subsets of the original images using a data generator, thereby yielding a plurality of generated images;  apply a binomial sub-sampling operation to the transformed images to yield a plurality of sub-sampled images for each original image.
Vija teaches randomly generate a plurality of subsets of the original images using a data generator, thereby yielding a plurality of generated images(¶[0018] However, it is impractical or impossible to repeat the identical measurement K times, especially for a patient and keeping all other variables constant. To overcome this issue, bootstrapping or binomial subsampling consistent with the Poisson statistics is used to generate K realizations on a computer. One or a few acquisitions from the patient are used to create the simulated data, which is then based on the actual data. Using that simulated data of many sets, a larger image ensemble is created. The examiner interprets the prior art is performing bootstrapping to generate more image data of a patient and it uses the original data to randomly generate simulated data of many sets to use to determine error.);  applying a binomial sub-sampling operation to the images to yield a plurality of sub-sampled images for each original image ([0018] However, it is impractical or impossible to repeat the identical measurement K times, especially for a patient and keeping all other variables constant. To overcome this issue, bootstrapping or binomial subsampling consistent with the Poisson statistics is used to generate K realizations on a computer. One or a few acquisitions from the patient are used to create the simulated data, which is then based on the actual data. The examiner interprets the binomial sub-sampling is being performed to create a plurality of simulated data for the original data.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Vija to Shi in order to use a data generator to create more data and perform binomial subsampling on each original image. One skilled in the art would have been motivated to modify Shi in this manner in order to simulate different data from one or more actual measures of the data. (Vija, ¶[0018])
Shi and Vija do not explicitly teach the original images obtained via a scanner comprising a collimator and wherein the plurality of original intrinsic flood images were acquired without the collimator and without energy, spatial, or sensitivity correction for the scanner.
Obrzut teaches the original images obtained via a scanner comprising a collimator. [0006], an imaging system includes a radioactive source configured to emit gamma ray photons in certain directions toward a sample, a collimator including randomly distributed materials within a medium through which gamma rays from the sample pass at different angles, and a compressive sensing reconstruction hardware configured to perform a compressive sensing reconstruction algorithm to reconstruct the gamma rays from the sample as an image.)
wherein the plurality of original intrinsic flood images were acquired without the collimator and without energy, spatial, or sensitivity correction for the scanner. [0023] The CSA camera system implemented based on some embodiments of the disclosed technology may achieve a high sensitivity 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Shi and Vija with Obrzut in order to use intrinsic flood images for classification. One skilled in the art would have been motivated to modify Shi and Vija in this manner in order to increase scanner efficiency, decrease image acquisition time and allow for ultra-low-dose, high-resolution 2D and 3D molecular imaging. (Obrzut, ¶[0003]) 
However the combination of Shi, Vija and Obrzut do not explicitly teach wherein the sub-sampled images are shuffled during training of the CNN;
Heidari teaches wherein the sub-sampled images are shuffled during training of the CNN (¶[0176], Twenty-two of the image volumes were co-registered with histopathological labels and thus were usable for training and validation of the CNN. Of the 22 image volumes 30% or approximately 6 volumes were used for training and the remaining 70% was used for validation. The 6 training data set volumes included 2 volumes of healthy, dysplastic and malignant oral cancer images. Both the training and validation OCT B-scan images were randomly shuffled and loaded into data structures that could then be used to train the CNN in MATLAB. The examiner interprets that the sampled images are shuffled during the training of the CNN.)

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shi US PG-Pub(US 20210151170 A1) in view of Vija US PG-Pub(US 20140270443 A1) in view of Obrzut US PG-Pub (US 20200113529 A1) in view of Heidari et al. US PG-Pub (US 20190223728 A1) and in view of Isgum et al. US PG-Pub (US 20190318476 A1).
Regarding Claim 3, the combination of Shi, Vija, Obrzut and Heidari teaches the method of claim 9, they don’t explicitly teach wherein the multi-layer CNN comprises six layers.
Isgum teaches wherein the multi-layer CNN comprises six layers( ¶[0099], The CNN includes three convolutional layers with kernels of 3×3×3 elements, with 32, 64, 128 filters, respectively as shown by 1105. Each convolutional layer is followed by a 2×2×2 max-pooling (MP) layer.) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Isgum to Shi, Vija, Obrzut and Heidari order for the multi-layer CNN to comprise of six layers. One skilled in the art would have been motivated to modify Shi, Vija, Obrzut and Heidari in this manner in order to accelerate the training (Isgum, ¶[0099])
Regarding Claim 4, the combination of Shi, Vija, Obrzut, Heidari and Isgum teaches the method of claim 3, generate a probability for each of the class labels (Shi, [0102], the determination model may obtain a corresponding value or probability based on the feature of the medical image, and then determine the degree to which the artifact in the medical image affects recognition of the tissue feature. In some embodiments, the value or probability may be compared with a threshold to obtain a determination and/or evaluation result. ¶[0103], For example, the degree to which the artifact in the 
wherein a final layer of the CNN is a two class softmax classifier(Isgum ¶[0099], the output of the last layer of the RNN is fed into two separate multi-class softmax classifiers (1108). 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Isgum to Shi, Vija, Obrzut and Heidari in order for the final layer of the CNN to use a two class softmax classifier. One skilled in the art would have been motivated to modify Shi, Vija, Obrzut and Heidari in this manner in order to accelerate the training (Isgum, ¶[0099])
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shi US PG-Pub (US 20210151170 A1) in view of Vija US PG-Pub (US 20140270443 A1) in view of Obrzut US PG-Pub (US 20200113529 A1) in view of Heidari et al. US PG-Pub (US 20190223728 A1) in view of Baumgartner et al. US PG-Pub (US 20200027237 A1).
Regarding Claim 12, the combination of Shi, Vija, Obrzut, and Heidari teaches the method of claim 9, they don’t explicitly teach wherein the geometric transformations comprise one or more of a horizontal transformation, a vertical transformation, and a diagonal transformation
Baumgartner teaches wherein the geometric transformations comprise one or more of a horizontal transformation, a vertical transformation, and a diagonal transformation (¶[0154] The CNN model was trained using mini-batch gradient descent and a categorical cross-entropy cost function. Should overfitting occur, then 50% dropout can be added after the C5 and C6 layers. To account for the significant class imbalance introduced by the background category, mini-batches were created with even class-sampling. Additionally, each batch was augmented by a factor of 5 by taking 225×225 square sub-images with a random horizontal and/or vertical translation and/or transforming them with a small random rotation and/or flips along the vertical and/or horizontal axis.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shi US PG-Pub (US 20210151170 A1) in view of Vija US PG-Pub (US 20140270443 A1) in view of Obrzut US PG-Pub (US 20200113529 A1) in view of Heidari et al. US PG-Pub (US 20190223728 A1) in view of Berlad et al. US Patent (US 6559450 B1).
Regarding Claim 17, the combination of Shi, Vija, Obrzut, and Heidari teaches the system of claim 16, they don’t explicitly teach wherein the image processing computer is implemented using a parallel processing memory architecture, and the CNN executes in parallel across a plurality of processing units.

    PNG
    media_image1.png
    368
    345
    media_image1.png
    Greyscale

wherein the image processing computer is implemented using a parallel processing memory architecture, and the CNN executes in parallel across a plurality of processing units(Col 6 Lines 25-29, In a preferred embodiment of the invention, a NN comprises a plurality of independent NNs, each of which has a single output (one of x, y and E). These independent NNs can be operated in parallel for a higher throughput. The examiner interprets that the prior art’s neural network is being executed in parallel between other processing units which are neural networks.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Berlad to Shi, Vija, Obrzut, and Heidari i and Vija in order to incorporate a parallel processing memory architecture. One skilled in the art would have been motivated to modify Shi, Vija, Obrzut, and Heidari in this manner in order to increase the throughput of the neural network (Berlad, Col 6, Line 29).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/SEAN M CONNER/Primary Examiner, Art Unit 2663